UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2013 Commission File Number: 001-34934 COSTAMARE INC. (Translation of registrant’s name into English) 60 Zephyrou Street & Syngrou Avenue, 17564 Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBIT INDEX Press Release, dated October 1, 2013: Costamare Inc. Declares Quarterly Dividend on its 7.625% Series B Cumulative Redeemable Perpetual Preferred Stock SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 1, 2013 COSTAMARE INC. By: /s/ Gregory G. Zikos Name: Gregory G. Zikos Title: Chief Financial Officer
